EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Pathfinder Cell Therapy, Inc. (the "Company") on Form S-3 (Nos. 333-147184, 333-146493 and 333-19195) and Form S-8 (Registration Nos. 333-95127, 333-95129, 333-91386 and 333-134608) of our report (which included explanatory language relating to the Company's ability to continue as a going concern) dated March29, 2013, on our audits of the consolidated financial statements as of December 31, 2012 and 2011 and for the years then ended which report is included in this Annual Report on Form 10-K to be filed on or about April1, 2013. /s/ EisnerAmper LLP New York, New York March 29, 2013
